Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 - 15, drawn to a particulate filter.
Group II, claim(s) 26 - 30, drawn to a method of manufacturing a particulate filter.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the common technical feature of a honeycomb body comprising porous channel walls extending in an axial direction from an inlet end to an outlet end and defining a honeycomb axial length La, and the porous channel walls including an SCR catalyst, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Boger et al. (U.S. Patent Application Publication No. US 2012/0230881 A1).

Accordingly, the common technical feature of claims 1 and 26 are not a special technical feature as it does not make a contribution over the prior art.
During a telephone conversation with Joseph Homa on November 22, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1 - 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26 – 30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “the SCR catalyst is present in a loading in the downstream zone at localized loading in a range from” at lines 12 – 13.  This limitation discusses the SCR catalyst loading in the downstream zone, and it is unclear if “localized loading” is merely referring to the downstream zone, or a region even more granular that that.  For examination purposes, “localized loading” will be interpreted as loading in the downstream zone.   Dependent claims 10 – 13 also refer to a “localized catalyst loading”, and will be treated similarly.  
  Claims 2 – 15 are rejected by virtue of depending from rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boger et al. (U.S. Patent Application Publication No. US 2012/0230881 A1).

    PNG
    media_image1.png
    347
    624
    media_image1.png
    Greyscale

Regarding claim 1, as best understood in view of the 112(b) issue noted above, Boger discloses a particulate filter (100) comprising a honeycomb body comprising an inlet end (102) and an outlet end (104) comprising a plurality of porous channel walls (106) extending in an axial direction from the inlet end (102) to the outlet end (104) and defining a honeycomb body axial length La (L) (Figures 1 and 2; paragraphs [0023] – [0028]), the plurality of porous channel walls (106) defining channels (101) extending from the inlet end (102) to the outlet end (104), wherein at least a first set of the channels (101) are plugged (Figures 1 and 2; paragraphs [0023] and [0024]; at least a first set of channels 101 may be plugged with plugs 112), the honeycomb body further comprising an upstream zone (120) having an upstream zone gas permeability (Kfz) and a downstream zone (140) disposed closer to the outlet end (104) than the upstream zone (120) and having a downstream zone gas permeability (KDz) (Figure 2; paragraph [0033]), and the upstream zone (120) has an upstream zone axial length Lu (lfz) that is less 
Regarding claim 2, Boger further discloses wherein the upstream zone (120) does not contain any SCR catalyst (paragraph [0034] discloses that the upstream zone 120 is bare).
Regarding claim 3, Boger further discloses wherein the honeycomb body comprises SCR catalyst disposed in or on the porous channel walls in the upstream zone (120) (paragraph [0033] which discloses that the upstream zone 120 may also be coated).
Regarding claim 4, Boger further discloses wherein the honeycomb body comprises SCR catalyst disposed in or on the porous channel walls (106) in the downstream zone (140) (Figure 2; paragraphs [0008] and [0037]).
Regarding claim 5, Boger further discloses wherein the first set of the channels (101) are plugged proximate at least one of the inlet end (102) or the outlet end (104) (Figure 2; paragraph [0024] – via plugs 112).
Regarding claim 6, Boger further discloses wherein the ratio (Lu / La) (lfz/L) of the upstream zone axial length Lu (lfz) to the honeycomb body axial length La (L) is greater than 0 and less than or equal to 0.75 (Figure 2; paragraph [0033]).

Regarding claim 8, Boger further discloses wherein the ratio (Lu / La) (lfz/L) of the upstream zone axial length Lu (lfz) to the honeycomb body axial length La (L) is greater than 0.15 and less than or equal to 0.75 (Figure 2; paragraph [0033]).
Regarding claim 9, Boger further discloses wherein the ratio (Lu / La) (lfz/L) of the upstream zone axial length Lu (lfz) to the honeycomb body axial length La (L) is greater than 0.15 and less than or equal to 0.60 (Figure 2; paragraph [0033]).
Regarding claim 10, Boger further discloses wherein the downstream zone (140) has a localized catalyst loading in a range of from about 80 g/L to about 200 g/L (Figures 6A and 6B show SCR loadings of 120, 125, 160 and 170g/L; paragraphs [0049] and [0050] disclose SCR loadings of 120g/L and 160g/L).
Regarding claim 11, Boger further discloses wherein the downstream zone (140) has a localized catalyst loading in a range of from about 100 g/L to about 180 g/L (Figures 6A and 6B show SCR loadings of 120, 125, 160 and 170g/L; paragraphs [0049] and [0050] disclose SCR loadings of 120g/L and 160g/L).
Regarding claim 12, Boger further discloses wherein the downstream zone (140) has a localized catalyst loading in a range of from about 120 g/L to about 180 g/L (Figures 6A and 6B show SCR loadings of 120, 125, 160 and 170g/L; paragraphs [0049] and [0050] disclose SCR loadings of 120g/L and 160g/L).
Regarding claim 13, Boger further discloses wherein the upstream zone axial length Lu (lfz) is in a range of from about 50% La (L) to 80% La (L) (Figure 2; paragraph [0033] discloses that in some embodiments that the upstream zone axial length (lfz) is 50% of L, and also discloses that the axial length (lfz) may be any percentage of the axial length (L)) and the downstream zone (140) has a localized catalyst loading in a range of from about 100 g/L to about 180 g/L (Figures 6A and 6B show SCR loadings of 120, 125, 160 and 170g/L; paragraphs [0049] and [0050] disclose SCR loadings of 120g/L and 160g/L).

	Regarding claim 15, Boger discloses a lean burn engine exhaust system comprising the particulate filter (100) of claim 1 (see the above rejection of claim 1), further comprising a nitrogenous reductant injector disposed upstream from the particulate filter (100) (paragraph [0044] discloses that ammonia (which is a nitrogenous reductant) may be injected into the exhaust stream to facilitate the reduction of NOx compounds in the exhaust gas stream with the catalyst.  Thus, there must be an injector upstream from the particulate filter).

Conclusion
Accordingly, claims 1 – 15 are rejected, and claims 26 – 30 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746